Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022, has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of nonlinear gaps must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 22-28, 30, and 32-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims contain numerous references to “gaps”. See for example independent claims 20 and 30. It is unclear and indefinite how applicant regards the invention as including a plurality of gaps. As best understood, applicant’s invention includes a singular, non-linear gap. 
Claim 20 necessitates that the membrane include “a perimeter” and “a perimeter region”. As utilized within the claim, it is unclear and indefinite how these features are distinguished.
Claim 20 recites the limitation "the central region" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically recited are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 20, 22-24, 26-28, 30, 32-36, 38, and 39, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake, III et al. (U.S. Publication 2005/0081921), hereinafter “Blake” in view of Paradis (U.S. Patent 5,453,097).
In regards to claim 20, Blake discloses a unidirectional exhalation valve (12), comprising: a) a valve body (18); b) a valve cover (22); and c) a membrane (20); wherein the membrane (20) is a single piece of material with a perimeter (90) secured to the valve body (18) around a perimeter region of the membrane (20) by the valve cover (22); wherein the membrane (20) is comprised of a flexible material with two or more flaps (74) that move independently such that each flap (74) flexes at a hinge region (72); wherein each of the two or more flaps (74) comprise free peripheral edges and a free-end; wherein the valve body (18) comprises rib portions (50), and the free peripheral edges of the two or more flaps (74) are seated over and against the surface of the rib portions (50) wherein the free-end of the two or more flaps (74) are positioned adjacent to each other at a central region; and wherein the membrane (20) opens at the central region when the two or more flaps (74) flex in a direction away from the valve body (18).
The office notes that when reading the preamble in the context of the entire claim, the recitation for a respiratory facemask is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. 
Blake does not specifically disclose that the is a nonlinear gap between the free ends of the flaps.
However, Kubo teaches a unidirectional valve having a flapped membrane wherein the flaps (11) are formed from curved vertices which create a nonlinear gap (9) between the free ends of the flaps at the central region.

    PNG
    media_image1.png
    311
    346
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the flaps of Blake to have curved vertices as taught by Kubo to provide for a different crack pressure as necessitated by the user preferences.
The office further notes that applicant has not disclosed any criticality for the claimed limitation in the instant application.
In regards to claim 22, the membrane (20) forms a seal with the valve body (18) at a sealing surface, and wherein the sealing surface has a substantially flat shape. See Fig. 4.
In regards to claim 23, the membrane (20) forms a seal with the valve body (18) at a sealing surface (ss), and wherein the sealing surface has a curved shape.

    PNG
    media_image2.png
    197
    308
    media_image2.png
    Greyscale

In regards to claim 24, the membrane (20) is secured to the valve body (18) at a mounting surface (ms), and wherein the mounting surface has a substantially flat shape. See Fig. below.

    PNG
    media_image3.png
    236
    256
    media_image3.png
    Greyscale

In regards to claim 26, the mounting surface is comprised of one or more points (44) where the membrane (20) is affixed to the valve body and/or the valve cover.
In regards to claim 27, the two or more gaps (at least to the same extent as applicant) meet at the central region.
In regards to claim 28, the two or more nonlinear gaps (at least to the same extent as applicant) comprise four nonlinear gaps which meet at the central region.
In regards to claim 30 Blake discloses, a membrane (20) for a unidirectional exhalation valve (12), said membrane (20) comprised of: a single piece of flexible material with two or more flaps (74) that move independently such that each flap (74) flexes at a hinge region (72); wherein each of the two or more flaps (72)comprise free peripheral edges and a free- end, wherein the membrane (20) is secured around a perimeter region to a valve body (18) at one or more points of the unidirectional valve (12); wherein the membrane (20) opens at a central region.
The office notes that when reading the preamble in the context of the entire claim, the recitation in a facemask is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. 
Blake does not specifically disclose that the is a nonlinear gap between the free ends of the flaps.
However, Kubo teaches a unidirectional valve having a flapped membrane wherein the flaps (11) are formed from curved vertices which create a nonlinear gap between the free ends of the flaps at the central region.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the flaps of Blake to have curved vertices as taught by Kubo to provide for a different crack pressure as necessitated by the user preferences.
The office further notes that applicant has not disclosed any criticality for the claimed limitation in the instant application.
In regards to claim 32, the membrane (20) forms a seal with the valve body (18) at a flat sealing surface. See Fig. 4.
In regards to claim 33, the membrane (20) forms a seal with the valve body (18) at a sealing surface (ss), and wherein the sealing surface has a curved shape.

    PNG
    media_image2.png
    197
    308
    media_image2.png
    Greyscale


In regards to claim 34, the flaps (74) are individual panels. The office notes that each panel operates independently and therefore may reasonably be regarded as individual panels.
In regards to claim 35, the two or more gaps (at least to the same extent as applicant) meet at the central region.
In regards to claim 36, the membrane (20) is secured to the valve body (18) at a mounting surface, and wherein the mounting surface has a substantially flat shape. See Fig. below.

    PNG
    media_image3.png
    236
    256
    media_image3.png
    Greyscale


In regards to claim 38, the mounting surface is comprised of one or more points (44) where the membrane (20) is affixed to the valve body and/or the valve cover.
In regards to claim 39, the valve body (18) comprises rib portions (50), and wherein the free peripheral edges of the two or more flaps (74) are seated over and against the surface of the rib portions (50).
Claims 25 and 37, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake and Kubo in view of Paradis (U.S. Patent 5,453,097).
Blake discloses all of the elements as discussed above. 
Blake, as modified, further discloses that the two or more nonlinear gaps comprise four nonlinear gaps which meet at the central region, at least to the same extent as applicant.
Blake does not specifically disclose that the mounting surface has a curved shape. However, Paradis teaches a membrane (10d) which is captured between two housing components (10b and 10c, respectively) wherein a mounting surface between the membrane mounting surface has a curved shape. 

    PNG
    media_image4.png
    163
    125
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the mounting surface of Blake to include a curved protrusion as taught by Paradis to “pinch” the membrane and better ensure against relative movement of the membrane relative to the valve body and cover. 
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new grounds of rejection as outlined above.
As discussed above, it is the office’s position that Kubo teaches the nonlinear gaps between free ends of flaps at least to the same extent disclosed by applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753